Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3-4,8,10-11,15,17-18 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a video decoding method comprising: obtaining a transform index showing which transform kernels are applied along horizontal and vertical directions of a current block from a video signal; determining a non-zero region, to apply a transform, is within the current block based on the transform kernels shown by the transform index and a width and/or a height of the current block; deriving coefficients of a remaining region other than the non-zero region as zero, within the current block; performing an inverse transform on the non-zero region based on the transform kernels shown by the transform index, wherein the determination of the non-zero region is done by (i) determining a smaller value between the width of the current block and 32 as the width of the non-zero region based on the transform kernels shown by the transform index of a first transform kernel group, (ii) determining a smaller value between the height of the current block and 32 as the height of the non-zero region based on the transform kernels shown by the transform index of the first transform kernel group, and (iii) determining a smaller value between the width of the current block and 16 as the width of the non-zero region based on the transform kernels shown by the transform index of a second transform kernel group, (iv) determining a smaller value between the height of the current block and 16 as the height of the non-zero region based on the transform kernels shown by the transform index of the second 
The reference of Choi et al. (US PGPub 2020/0177901 A1) teach a transform index showing which transform kernels are applied along horizontal and vertical directions of a current block, determines a region of non-zero coefficients to apply a transform, based on the transform kernels and a width and/or a height of the current block. It teaches that a certain region of the current block is designated for transformation and the remaining region is zeroed out and performs inverse transform on the non-zero region based on the transform kernels. It also teaches that the transform kernel is used for a luma block with a predetermined size of 32x32 and the kernels are used when the size of the current block is less than or equal to the predetermined size. Similarly, it also teaches that the transform kernel is used for a chroma block with a predetermined size of 16x16 and the kernels are used when the size of the current block is less than or equal to the predetermined size. However, Choi et al. does not teach that the determination of the non-zero region is done by (i) determining a smaller value between the width/height of the current block and 32 as the width/height of the non-zero region based on the transform kernels shown by the transform index of a first transform kernel group and determining a smaller value between the width/height of the current block and 16 as the width/height of the non-zero region based on the transform kernels shown by the transform index of a second transform kernel group. Choi et al. also do not teach coefficients to which the Guo et al. (US PGPub 2013/0114676 A1), in the same field of endeavor, teach the syntax element indicating the position of the last significant coefficient and the transform coefficients are obtained based on the position of the last significant coefficient, but it fails to teach the determination of the non-zero region is done by (i) determining a smaller value between the width/height of the current block and 32 as the width/height of the non-zero region based on the transform kernels shown by the transform index of a first transform kernel group and determining a smaller value between the width/height of the current block and 16 as the width/height of the non-zero region based on the transform kernels shown by the transform index of a second transform kernel group, as well as fail to teach that the coefficients to which the inverse transform is applied are obtained from the video signal based on the position of the last significant coefficient, and wherein the syntax element is binarized based on a truncated unary method, and a maximum value of the syntax element is determined based on the non-zero region. The reference of Chen et al. (WO 2019/076200 A1), in the same field of endeavor, teach obtaining a target transform mode when the size of the residual TU is less than the CU and obtaining the transform type to parse from the bitstream the transform coefficients. However, it fails to teach the determination of the non-zero region is done by (i) determining a smaller value between the width/height of the current block and 32 as the width/height of the non-zero region based on the transform kernels shown by the transform index of a first transform kernel group and determining a smaller value between the width/height of the current block and 16 as the width/height of the non-zero region based on the transform kernels shown by the transform index Choi et al. alone or in combination with Guo et al. and Chen et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 8, which is an encoding method claim of the corresponding decoding method claim 1, and independent claim 15, which is a CRM claim of the corresponding encoding method claim 8, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mainul Hasan/
Primary Examiner, Art Unit 2485